


109 HR 5961 IH: Integrity and Accountability in

U.S. House of Representatives
2006-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5961
		IN THE HOUSE OF REPRESENTATIVES
		
			July 28, 2006
			Mr. Conyers (for
			 himself, Mr. Wexler,
			 Ms. Jackson-Lee of Texas,
			 Mr. Waxman,
			 Mrs. Christensen,
			 Mr. Cummings,
			 Mr. Gutierrez,
			 Ms. Corrine Brown of Florida,
			 Mr. Schiff,
			 Mr. McGovern,
			 Mr. Grijalva, and
			 Mr. DeFazio) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To provide for reports by the President relating to
		  pardons and reprieves granted to executive branch officials.
	
	
		1.Short titleThis Act may be cited as the
			 Integrity and Accountability in
			 Administration Pardons Act of 2006.
		2.FindingsCongress finds the following:
			(1)It is in the best
			 interest of Congress and the American public to be informed when the President
			 has exercised constitutional authority to issue pardons, particularly with
			 respect to former and current executive branch officials.
			(2)Requiring disclosure of when such pardons
			 are issued, the nature of the offense, and the circumstances surrounding the
			 pardon would not infringe on the pardon power.
			(3)This Act is not
			 intended to and does not intrude upon the President's constitutional authority
			 to issue pardons.
			3.Presidential
			 reports on pardons of executive branch officials
			(a)In
			 generalNot later than 30 days after an individual who is or was
			 an executive branch official receives a pardon or reprieve from the President,
			 the President shall report to Congress—
				(1)the name and
			 position of the individual who received the pardon or reprieve;
				(2)the nature of the
			 offense involved;
				(3)the date of the
			 pardon or reprieve;
				(4)the effect of the
			 pardon or reprieve on imprisonment for an existing conviction, if the offense
			 pardoned was one for which a conviction occurred;
				(5)whether the
			 individual was involved in any on-going criminal or civil investigation;
				(6)whether the
			 President sought the recommendation of the lead Federal official who
			 investigated or is investigating the individual as to the positive or negative
			 implications of the pardon or reprieve and the nature of that official’s
			 recommendation; and
				(7)whether the lead
			 Federal official who investigated or is investigating the individual believes
			 or has reason to believe that the pardon or reprieve would interfere with an
			 on-going investigation and what impact the pardon or reprieve had on any
			 on-going investigations into possible misconduct by the president, vice
			 president, or other officials within the Administration.
				(b)DefinitionAs
			 used in this section, the term executive branch official, as
			 used with respect to a President, means any individual who serves in the
			 executive branch as an employee (within the meaning of section 2105 of title 5,
			 United States Code) at any time during the term of office (including any
			 previous term of office) of such President.
			
